Citation Nr: 1439886	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-33 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether the reduction of the Veteran's VA nonservice-connected pension benefits based on countable income was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1966 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 decision of the Department of Veterans Affairs (VA) Pension Management Center (PMC) in St. Paul, Minnesota, wherein the PMC reduced the Veteran's nonservice-connected disability pension benefits based on his receipt of Social Security Administration (SSA) benefits, effective December 1, 2009.


FINDINGS OF FACT

1. The Veteran began receiving Social Security Administration (SAA) benefits for himself in the amount of $674.00 a month in November 2009, creating additional countable income for pension benefit purposes. 

2. The calculation of the Veteran's countable income was correctly adjusted effective December 1, 2009, based on his income received from the SSA.



CONCLUSION OF LAW

The Veteran's nonservice connected pension benefits were correctly adjusted, effective December 1, 2009, based on income received from the SSA. 38 U.S.C.A. §§ 1521 (West 2002); 38 C.F.R. §§ 3.23 , 3.271, 3.272 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  As explained below, this claim is being denied as a matter of law.  VCAA notice is not required because the United States Court of Appeals for Veterans Claims (Court) has held that when the interpretation of a statute is dispositive of the issue on appeal, neither the duty to assist nor the duty to notify provisions of the VCAA are implicated.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).

II. Laws and Regulations

Improved (nonservice-connected) pension is a benefit payable to a veteran of a period of war who is permanently and totally disabled from nonservice-connected disability not the result of the veteran's willful misconduct.  38 U.S.C.A. § 1521(a).  

One prerequisite to entitlement is that the veteran's income not exceed the applicable maximum pension rate (MAPR) specified in 38 C.F.R. § 3.23.  38 U.S.C.A. § 1521(a),(b); 38 C.F.R. § 3.3(a).  

Pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the veteran.  38 U.S.C.A. § 1521(b); 38 C.F.R. §§ 3.3(a)(3)(v), 3.23(a),(b),(d)(4). 

In determining annual income, all payments of any kind or from any source (including salary, retirement or annuity payments, or similar income, which has been waived) shall be included except for listed exclusions.  38 U.S.C.A. § 1503(a); 38 C.F.R. §§ 3.260, 3.261, 3.262, 3.271(a).  Income from the SSA is not specifically excluded under 38 C.F.R. § 3.272; such income is therefore included as countable income.  

Medical expenses in excess of five percent of the MAPR, which have been paid, may be excluded from an individual's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(1)(iii). 

Effective December 1, 2009, the maximum annual pension rate (MAPR) for a single veteran with no dependents was $11,830.00.  See Veterans Pension Rate Table, www.benefits.va.gov/PENSION/rates_veteran_pen09.asp.  Deducible medical expenses are those expenses that exceed 5% of the MAPR or $591.00. 

III. Analysis

The Veteran has appealed a May 2011 PMC decision that reduced the amount of his monthly nonservice-connected pension payments based on the determination that an SSA inquiry showed that the Veteran was receiving more money per month than VA had thought.  In May 2010, the Veteran submitted and Improved Pension Eligibility Verification Report (VA Form 21-0516-1) in which he reported he received monthly income from the SSA in the amount of $674.  Thereafter, an SSA inquiry by VA confirmed that the Veteran received SSA income for himself in the amount of $674.00 a month, effective October 2009.  There is nothing of record to indicate that the SSA payments the Veteran received were a different amount than the amount which was reported to VA in its SSA inquiry. 

In February 2011, a Report of Nursing Home or Assisted Living Information (VA Form 21-0820b) indicated that the Veteran was a patient at Fiesta Village, which was noted to be a Medicaid-approved facility and a state veterans home or VA-contract facility, and that he was receiving intermediate care.  It was also noted that Medicaid coverage began May 1, 2010.  

The Board initially notes that the Veteran has not submitted any medical expense reports in this matter.  

Taking into account the MAPR for the year involved, and the SSA adjustments, effective December 1, 2009, the Veteran's updated monthly pension payments were $970 per month, effective from December 1, 2009 (because of the adjusted SSA countable income).  The Veteran does not appear to dispute the actual amount of his benefit award from the SSA utilized by the PMC in calculating his yearly income.  Nor does the Veteran appear to dispute the maximum income for VA purposes used by the PMC in calculating the resulting award.  Rather, the Veteran has argued that the deducting of his SSA benefit amount from his VA pension amount affects his living expenses and his annuity saving account with the bank.  As indicated above, the amount of the monthly payment due from VA for his nonservice-connected pension is based in part on the amount of other income received by him.  The record shows that the Veteran was receiving more money per month in SSA benefits than VA realized.  This is countable income for purposes of determining the annual rate of pension payable to the Veteran, and for purposes of determining amounts by which the annual rate of pension shall be reduced. 

Significantly, under 38 C.F.R. § 3.272 there is no exclusion specifically for SSA payments.  Since there is no exclusion for SSA income contained in 38 C.F.R. § 3.272, that income must be included for purposes of calculating the Veteran's pension award.  As such, the PMC was correct in reducing the Veteran's pension award based on his receipt of SSA benefits.  

The Board has no discretion in making a decision on this matter.  In Sabonis v. Brown, 6 Vet. App. 426 (1994), the Court held that, when the law and not the evidence is dispositive, the claim should be denied due to the lack of entitlement under the law.  Congress has determined that pension benefits are paid at the maximum annual rate reduced by the amount of annual income received by the Veteran.  Therefore, the Veteran is not legally entitled to VA nonservice-connected pension benefits in excess of what was determined by the PMC.


ORDER

As the reduction of the Veteran's VA nonservice-connected pension benefits based on receipt of SSA benefits was proper, the appeal is denied.





____________________________________________
GAYLE STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


